              Case 2:19-cv-01402-RSM Document 74 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    PENNY QUINTEROS,                                  CASE NO. C19-1402 RSM

 9                   Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                        MOTION TO ALLOW OVER-LENGTH
10            v.                                        RESPONSE

11    INNOGAMES, et al.,

12                   Defendants.

13

14          This matter is before the Court on Plaintiff’s Motion to Allow Over-length Response.

15   Dkt. #71. Plaintiff has already filed an approximately 46-page Response to Defendants’ Motion

16   to Dismiss Plaintiff’s First Amended Complaint. Dkt. #67. Local Civil Rule 7(e)(3) limits her

17   response to a motion to dismiss to twenty-four pages. LCR 7(e)(3). After the fact, Plaintiff

18   requests that the Court excuse her over-length response. Dkt. #71. Plaintiff relies on the fact

19   that she is proceeding pro se and asserts that she lacks the ability to determine which arguments

20   respond substantively to Defendants’ Motion and which were merely tangential. Id. at 2.

21   Plaintiff also believes that she lacks the ability to make legal arguments concisely. Id.

22          Motions for over-length briefs are disfavored under the Local Civil Rules: “Motions

23   seeking approval to file an over-length motion or brief are disfavored but may be filed subject

24   to” several procedural requirements. LCR 7(f). Chief among the procedural requirements, “[t]he

     ORDER – 1
              Case 2:19-cv-01402-RSM Document 74 Filed 09/29/20 Page 2 of 2




 1   motion shall be filed as soon as possible but no later than three days before the underlying motion

 2   or brief is due.” LCR 7(f)(1).

 3          Here, Plaintiff’s request to file an over-length brief was made after she had already filed

 4   an over-length response, but more than three days before her response is actually due.

 5   Defendants’ motion to dismiss was filed on September 14, 2020 and noted for October 9, 2020.

 6   Dkt. #64. This made Plaintiff’s response due no later than October 5, 2020. LCR 7(d)(3).

 7   Plaintiff filed her over-length response on September 25, 2020 and provides no explanation as to

 8   why she could not use the additional ten days available to her to refine and revise her over-length

 9   brief in order to comply with this Court’s page limits. In fact, encouraging parties to focus on

10   the most relevant and meritorious facts and arguments is a significant purpose of the Court’s page

11   limits. This is equally true of pro se parties. Plaintiff’s pro se status and her concern over having

12   time to select and concisely present her best legal arguments may well justify a request to extend

13   the deadline for a response. See Fed. R. Civ. P. 6(b). But that is not the request before the Court

14   at this time. Plaintiff may file an amended response no later than October 5, 2020.

15          Accordingly, having reviewed Plaintiff’s motion and the remainder of the record, the

16   Court hereby finds and ORDERS that Plaintiff’s Motion to Allow Over-length Response (Dkt.

17   #71) is DENIED.

18          Dated this 29th day of September, 2020.

19

20

21
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER – 2
